Citation Nr: 1212555	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to September 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the local RO in September 2011.  The hearing transcript has been associated with the claims file.  The record was held open for 30 days until October 28, 2011 so that additional medical evidence could be submitted.     

Additional evidence was submitted in October 2011 consisting of an August 2011 private medical opinion.  In a March 2012 statement, the Veteran's representative waived RO consideration of this evidence.  Nevertheless, given that this case must be remanded for further development, the RO will have the opportunity to review this evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for COPD.  The Board finds that further development is necessary before appellate review.  The Veteran has reported that he was a Boatswain's mate stationed on the USS Constellation (CV 64).  From May 1970 to September 1970, he asserts that the USS Constellation (CV 64) was stationed at Bremerton, Washington Naval Shipyard for refurbishment.  In statements of record and at the Board hearing, the Veteran reported that he was exposed to dust, chemicals and fumes from performing ship maintenance, including scraping, sanding, painting, cutting and welding, during this period.  The Veteran's service personnel records showed that he was stationed on the USS Constellation during this time period.  A February 2009 response to the RO from U. S. Armed Services Center for Research of Unit Records (CURR) provided that the USS Constellation returned to San Diego, California in May 1970 and was not deployed overseas for the remainder of the year.  Accordingly, based on the evidence of record, it appears that the Veteran's assertions concerning exposure to dust, fumes and chemicals while performing ship maintenance are consistent with his service.   

The Veteran was afforded a VA examination in June 2008.  The examiner was directed by the RO to determine whether the Veteran's COPD was caused by minimal asbestos exposure or smoking.  The examiner found that there was no evidence of asbestosis and no parenchymal disease due to asbestos exposure.  He determined that the Veteran's COPD was not caused by asbestos exposure, but rather a result of smoking.  However, the examiner did not offer an opinion with respect to the exposure to dust and fumes during ship maintenance as asserted by the Veteran.  Moreover, the Veteran's representative in an August 2011 statement asserted that the medical opinion was biased given that the RO limited the examiner's field.  

In support of his claim, the Veteran submitted an August 2011 opinion from his private doctor, A.F.  The opinion indicated that the Veteran had COPD and that the Veteran had related to him that he was exposed to open sanding and asbestos while working as a supervisor on a ship.  However, while the doctor related the Veteran's own history, he did not provide a clear etiological opinion concerning the Veteran's COPD.  

The Board also finds it significant that at the September 2011 hearing, the Veteran reported that he had experienced wheezing and coughing since service, which was not addressed by the June 2008 VA examiner.  Recent Federal Circuit Court decisions have found that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Accordingly, the Board must find that the June 2008 VA examination and opinion are insufficient for appellate review and the Veteran should be afforded another VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).     
   
Moreover, the Veteran has indicated that he currently receives treatment from Dr. A.F. for his COPD. The claims file includes records dated from October 2004 to September 2006.  In light of the need to remand, the RO should take appropriate steps, including getting authorization from the Veteran, to obtain treatment records from September 2006 to the present.  

Lastly, at the Board hearing, the Veteran indicated that he last sought treatment at VA in June 2010.  However, the most recent VA treatment records associated with the claims file are from December 2009.  A review of the Virtual VA paperless claims processing system also does not reveal any additional treatment records.  Thus, as VA medical records are constructively of record and must be obtained, the RO should associate VA treatment records from May 2010 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps, including getting authorization from the Veteran, to obtain private treatment records from September 2006 to the present from Dr. A.F.

2.  The RO should take appropriate action to associate all VA treatment records December 2009 to the present with the Veteran's record.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any currently manifested lung disability, including COPD.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should clearly identify all lung disabilities.  Further, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current lung/respiratory disability is related to service, to include exposure to dust, fumes and chemicals while working on ship maintenance.  In offering the opinion, the examiner should address the Veteran's lay statements of pertinent symptomatology.  A detailed rationale for all opinions expressed should be provided.   

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


